DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 and 21 are objected to because of the following informalities:  Amended claims 20 and 21 which both claim a first STA appears to be now dependent on Independent method claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim 1, 3, 4-6, 10, 14, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190036754) in view of Su (US 20170111196) in view of Liu et al (US 20180184379 ) and further in view of Trainin et al (US 20170034838)

As to claim 1 Lee discloses a method for use in a first station (STA), the method comprising: receiving, from an access point (AP), a frame including a preamble (Lee ¶0075- 2nd sentence; 112 of Fig.1, ¶0081- 1st sentence) , wherein the frame is transmitted to one or more stations (STAs), and wherein the preamble comprises: a legacy signal (L-SIG) field; a plurality of repeated legacy signal (L-SIG) fields(Lee ¶0024, Fig.7, ¶0165- 3rd sentence- repeated cyclically-shifted L-SIG field 714 can have the same characteristics of the L-SIG field 712)  wherein each of the plurality of repeated L-SIG fields includes at least a portion set to a different value than a corresponding portion in the L-SIG field (Lee Fig.9a and 9b, ¶0170- ¶0171- difference between a repeated L-SIG field 932 and a repeated cyclically-shifted L-SIG field 914); 
Lee however does not explicitly recites the frame including a Physical layer (PHY) preamble. However in an analogous art Su remedies this deficiency: (Su ¶0025, ¶0026). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Lee with that of Su for the purpose of demodulating and decoding data part in a frame (Su ¶0026- last sentence). 
Liu Fig.7a and 7b ¶0050- 2nd and 4th sentences-each wake-up signals preceded with a legacy preamble and a spoof symbol ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee and Su with that of Liu for the purpose of spoofing legacy devices that are not equipped to process MU wake-up packets (Liu ¶0039- 1st sentence).
Lee, Su and Liu however are silent where the frame comprises a mark-identification field (MIF) including at least a signature of the frame- as interpreted a signature field in a PPDU packet. However in an analogous art Trainin remedies this deficiency: Trainin Fig.4, ¶0146- a PPDU according to packet format 400 may include …..a CF-End signature field 410. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee Su and Liu with that of Trainin for the purpose of allowing identification of various PPDU packet (Trainin ¶0148).

As to claim 3 the combined teachings of Lee, Su Liu and Trainin disclose the method of claim 1, wherein the WUS comprises a narrow band on-off keying (OOK) signal transmitted using Manchester coding (Lee ¶0030- encoding the plurality of bits of the WU signal includes Manchester encoding…..and transmitting the plurality of encoded bits using On-Off Keying (OOK)).

As to claim 4 the combined teachings of Lee, Su Liu and Trainin disclose the method of claim 1, wherein the PHY preamble further comprises a legacy short training field (L- STF) and a legacy long Lee ¶0026- 1st sentence- generate a Legacy preamble including a Legacy Short Training Field (L-STF), a Legacy Long Training Field (L-LTF).

As to claim 5 the combined teachings of Lee, Su Liu and Trainin disclose method of claim 1, wherein the plurality of repeated L-SIG fields comprise at least two repetitions of a first L-SIG field (Lee ¶0024, Fig.7, ¶0165- 3rd sentence- repeated cyclically-shifted L-SIG field 714 can have the same characteristics of the L-SIG field 712) .

As to claim 6 the combined teachings of Lee, Su Liu and Trainin disclose the method of claim 1, wherein the plurality of repeated L-SIG fields are using binary phase shift keying (BPSK) (Lee ¶0165- 5th sentence-the repeated cyclically-shifted L-SIG field 714 can be modulated with BPSK).

As to claim 10 the combined teachings of Lee, Su Liu and Trainin disclose the method of claim 1, wherein the MIF includes an explicit indication comprising one or more subfields comprising a plurality of bits (Su ¶0024. ¶0029- 1s and 2nd sentence- bits 18-20 in the signal tail field could be used to reveal information that is associated with a destination address of contained in a MAC header to identify the intended target)

As to claim 14 Lee discloses  a first station (STA)(Lee 104 of Fig.1, Fig.2a) comprising: an antenna (250 of Fig.2a); and a processor operatively coupled to the antenna (Lee 210 of Fig.2a); wherein the processor and the antenna are configured to receive, from an access point (AP), a frame including a preamble (Lee ¶0075- 2nd sentence; 112 of Fig.1, ¶0081- 1st sentence), wherein the frame is transmitted to one or more stations (STAs), and wherein the preamble comprises: a legacy signal (L-SIG) field; a plurality of repeated legacy signal (L-SIG) fields(Lee ¶0024, Fig.7, ¶0165- 3rd sentence- repeated cyclically-shifted L-SIG field 714 can have the same characteristics of the L-SIG field 712)  wherein each of the plurality of repeated L-SIG fields includes at least a portion set to a different value than a corresponding portion in the L-SIG field (Lee Fig.9a and 9b, ¶0170- ¶0171- difference between a repeated L-SIG field 932 and a repeated cyclically-shifted L-SIG field 914); 
Lee however does not explicitly recites the frame including a Physical layer (PHY) preamble. However in an analogous art Su remedies this deficiency: (Su ¶0025, ¶0026). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Lee with that of Su for the purpose of demodulating and decoding data part in a frame (Su ¶0026- last sentence). 
Lee and Su however are silent where the plurality of L-SIG fields are to spoof a recipient of the frame and protect a subsequent wake up signal (WUS), and receiving, from the AP, the subsequent WUS . However in an analogous art Liu remedies this deficiency: (Liu Fig.7a and 7b ¶0050- 2nd and 4th sentences-each wake-up signals preceded with a legacy preamble and a spoof symbol ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee and Su with that of Liu for the purpose of spoofing legacy devices that are not equipped to process MU wake-up packets (Liu ¶0039- 1st sentence).
Lee, Su and Liu however are silent where the frame comprises a mark-identification field (MIF) including at least a signature of the frame- as interpreted a signature field in a PPDU packet. However in an analogous art Trainin remedies this deficiency: Trainin Fig.4, ¶0146- a PPDU according to packet format 400 may include …..a CF-End signature field 410. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee Su and Liu with that of Trainin for the purpose of allowing identification of various PPDU packet (Trainin ¶0148).

As to claim 16 the combined teachings of Lee, Su Liu and Trainin disclose the first STA of claim 9, wherein the plurality of repeated L-SIG fields comprise at least two repetitions of a first L-SIG field(Lee ¶0024, Fig.7, ¶0165- 3rd sentence- repeated cyclically-shifted L-SIG field 714 can have the same characteristics of the L-SIG field 712).

As to claim 17 the combined teachings of Lee, Su Liu and Trainin disclose the first STA of claim 9, wherein the plurality of repeated L-SIG fields are using binary phase shift keying (BPSK) ) (Lee ¶0165- 5th sentence-the repeated cyclically-shifted L-SIG field 714 can be modulated with BPSK).

As to claim 21 the combined teachings of Lee, Su Liu and Trainin disclose the first STA of claim 1, wherein the MIF includes an explicit indication comprising one or more subfields comprising a plurality of bits(Su ¶0024. ¶0029- 1st  and 2nd sentence- bits 18-20 in the signal tail field could be used to reveal information that is associated with a destination address of contained in a MAC header to identify the intended target).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Su in view of Liu in view of Trainin and further in view of Tian et al (US 20160119453).

As to claim 7 the combined teachings of Lee, Su Liu and Trainin disclose the method of claim 1, however silent wherein at least one of the plurality of repeated L-SIG fields is phase rotated by 90 degrees. However in an analogous art Tian remedies this deficiency: (Tian ¶0079- a second symbol 452 of the VHT-SIG-A is modulated with a 90-degree rotated BPSK. ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the (Tian ¶0081- 1st sentence).

As to claim 18 the combined teachings of Lee, Su Liu and Trainin disclose the first STA of claim 9 however silent wherein at least one of the plurality of repeated L-SIG fields is phase rotated by 90 degrees. However in an analogous art Tian remedies this deficiency:(Tian ¶0079- a second symbol 452 of the VHT-SIG-A is modulated with a 90-degree rotated BPSK..).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee Su and Liu and Trainin with that of Tian to provide  for the purpose of a data packet with a backward compatible preamble design (Tian ¶0081- 1st sentence).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Su in view of Liu in view of Trainin and further in view of Liu et al (US 20180295578) hereinafter Liu’578

As to claim 9 the combined teachings of Lee, Su Liu and Trainin disclose the method of claim 1, however silent wherein the MIF includes an explicit indication comprising a Golay sequence However in an analogous art Liu’ 578 remedies this deficiency: (Liu’578 ¶0034- each WUR signature sequence …. or a Golay sequence,.).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee Su and Liu and Trainin with that of Liu’578 for the purpose of providing a sequence for preambles to effectively provide indications for a set of information (Liu’578 ¶0033- 1st sentence).

As to claim 20 the combined teachings of Lee, Su Liu and Trainin disclose the first STA of claim , however silent wherein the MIF includes an explicit indication comprising a Golay sequence.  Liu’578 ¶0034- each WUR signature sequence …. or a Golay sequence,.. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee Su and Liu and Trainin with that of Liu’578 for the purpose of providing a sequence for preambles to effectively provide indications for a set of information (Liu’578 ¶0033- 1st sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DERRICK V ROSE/Examiner, Art Unit 2462